                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MARIA QUINTERO,                                   §
                                                  §
                   Plaintiff,                     §
                                                  §
vs.                                               §                 SA-19-CV-00572-FB
                                                  §
ALLSTATE VEHICLE AND PROPERTY                     §
INSURANCE COMPANY, DONALD                         §
BATCHELOR,                                        §
                                                  §
                   Defendants.                    §
                                                  §


                                             ORDER

       Before the Court is the above-styled and numbered cause of action, which was referred to

the undersigned on June 5, 2019 for all pretrial proceedings [#8]. On August 28, 2019, the

parties appeared, through counsel, at an initial pretrial conference. At the conference, the Court

reviewed the pending motions, recent filings, and the parties’ joint scheduling recommendations

and Rule 26(f) report, and confirmed that there is subject matter jurisdiction over this case.

       Defendants Allstate Vehicle and Property Insurance Company (“Allstate”) and Donald

Batchelor (“Batchelor”) removed Plaintiff’s state-court Petition to this Court on May 28, 2019

based on diversity jurisdiction but failed to identify the citizenship of Batchelor in their removal

filings. The Court raised the question of the parties’ citizenship at the conference, and counsel

for Allstate confirmed that Batchelor is a citizen of Georgia. Accordingly, there was complete

diversity among the parties at the time of removal, and this Court has diversity jurisdiction over

this action. See 28 U.S.C. § 1332.

       Pending before the Court are two motions: Defendant Allstate Vehicle and Property

Insurance Company’s Motion for Partial Dismissal under Rule 9(b) and 12(b)(6) [#4] and

                                                 1
Defendant Donald Batchelor’s Motion for Dismissal under Rule 9(b) and 12(b)(6) [#13]. The

record reflects that on August 27, 2019, Plaintiff and Defendants filed a Stipulation of Dismissal

with Prejudice as to Donald Batchelor [#17]. Accordingly, the Court will direct the Clerk to

terminate Batchelor from this lawsuit and will dismiss as moot Batchelor’s motion to dismiss.

As to Allstate’s motion to dismiss, Allstate agreed at the hearing that Plaintiff should have the

opportunity to replead with more specificity because his Original Petition was filed in state court,

where pleadings are subject to more lenient pleading standards. The Court will therefore order

Plaintiff to file an amended pleading that complies with the Federal Rules of Civil Procedure

within two weeks of this Order. The Court will also dismiss Allstate’s motion to dismiss without

prejudice to filing another motion to dismiss based on Plaintiff’s amended pleading.

       IT IS THEREFORE ORDERED that the District Clerk terminate Defendant Donald

Batchelor from this lawsuit.

       IT IS FURTHER ORDERED that Defendant Donald Batchelor’s Motion for Dismissal

under Rule 9(b) and 12(b)(6) [#13] is DISMISSED AS MOOT.

       IT IS FURTHER ORDERED that Plaintiff file an amended pleading in conformity with

the Federal Rules of Civil Procedure on or before September 12, 2019.

       IT IS FINALLY ORDERED that Defendant Allstate Vehicle and Property Insurance

Company’s Motion for Partial Dismissal under Rule 9(b) and 12(b)(6) [#4] is DISMISSED

WITHOUT PREJUDICE.

       SIGNED this 29th day of August, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE


                                                 2
